Citation Nr: 1720947	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from August 1990 to January 2002. He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February and May 2010 decisions of the Muskogee, Oklahoma, Regional Office (RO). On his September 2012 VA Form 9, the Veteran requested a Travel Board hearing. In June 2015, the Veteran withdrew his hearing request. In November 2015, the Board remanded the appeal to the RO for additional action.

The issues of service connection for a low back disorder and increased ratings for left and right ankle disorders, left shoulder disorder, left ingrown toenail, and hypertension have been raised by the record on an April 2017 application, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

PTSD was caused by service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

In January 2011, the Veteran was afforded a VA PTSD examination. The examiner stated that the Veteran had symptoms of PTSD but did not meet the criteria for a diagnosis. He was diagnosed with anxiety disorder, not otherwise specified (NOS), with depressed mood and alcohol dependence, in partial remission. The examiner did not provide a nexus opinion as to the diagnosed disorders.

A March 2011 VA psychiatric assessment completed by a VA staff psychiatrist states that the Veteran had symptoms of and a diagnosis of PTSD caused by in-service traumatic events.

In January 2016, the Veteran was afforded a VA PTSD examination completed by a clinical psychologist. He was diagnosed with major depressive disorder, recurrent, with psychotic features, with anxious distress, cannabis use disorder, alcohol use disorder, and PTSD. The Veteran reported in-service stressors that related to his fear of hostile military or terrorist activity and caused his PTSD. He also reported post-service stressors. The examiner opined that he could not render an opinion as to whether the Veteran's PTSD was caused by service without resort to mere speculation. 

The United States Court of Appeals for Veterans' Claims (Court) has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner. Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). The Board observes that it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely her own. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given these facts, the Board finds that the January 2016 VA examination is of limited probative value.

In a March 2017 statement, the Veteran's private psychologist stated that he had assessed the Veteran using the Detailed Assessment of Posttraumatic Stress and the Military PTSD Symptoms list and had diagnosed severe PTSD, major depressive disorder, anxiety disorder, and chronic insomnia.

The evidence is in balance and the claim is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


